Citation Nr: 0706943	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement service connection for a 
thoracolumbar spine disability, to include a back strain and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
June 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The veteran's original 
claim for service connection for a low back disability was 
denied by the RO in a November 1956 rating decision.  After 
he filed a timely appeal, a November 1957 Board decision 
denied the veteran's appeal on the basis that there was no 
medical evidence of a current chronic back disability.  In 
2001, the veteran filed an application to reopen the claim.  
An RO Decision Review Officer found that new and material 
evidence had been received but denied the claim on the 
merits.  .  

Although the RO reopened the claim for service connection for 
a back disability and denied entitlement on a de novo basis, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen a claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the issue 
has been characterized as noted on the title page.

A motion to advance the veteran's claim on the docket due to 
advanced age was granted in February 2007.  


FINDINGS OF FACT

1.  The Board's November 1957 decision is final.  

2.  There is evidence of record which is both new, in that it 
was not submitted to agency decisionmakers prior to last 
final decision and material, in that it bears on  
unestablished facts necessary to substantiate the underlying 
claim and it raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's current back disability is causally linked 
to in-service back trauma.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a thoracolumbar spine 
disability.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).
 

2.  Service connection for a thoracolumbar condition, to 
include a back strain and degenerative disc disease, is 
warranted.   38 U.S.C.A. §§ 1110, 1131 38 C.F.R. §§ 3.303, 
3.304 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim.  Therefore, no further development 
is needed.  

Legal Criteria

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The evidence received after the Board's 1957 decision denying 
service connection for a back disability includes X-ray 
reports, dated in October 2001, which show that the veteran 
has degenerative disc disease at L3 and L4, L4 and L5, and L5 
and S1.  Additionally, the veteran has posited records from 
his private physician indicating treatment for a chronic back 
disability, and the veteran's physician, through a medical 
office manager, submitted a March 2005 letter linking the 
back disability to an in-service injury.  Such evidence 
relates to previously unestablished facts necessary to 
substantiate the veteran's underlying claim.  See 38 C.F.R. 
§ 3.156.  Specifically, the additional evidence in question 
includes medical and X-ray evidence of a current back 
disability and a competent opinion linking such to service.  
This evidence raises a reasonable possibility of 
substantiating the appeal.  Accordingly, new and material 
evidence has been received to reopen the claim.   

Upon de novo review, the Board finds that the veteran's 
service medical records show that he was seen in July 1946 
for a back sprain, with no further annotations of 
thoracolumbar spine abnormalities noted during the remainder 
of his military service.  The medical records from the 
veteran's private physician reflect treatment for a thoracic 
sprain or strain manifested by back pain, to include physical 
therapy.  This physician reported in a March 2005 letter that 
a 1946 fall (during service) contributed to an active 
symptomatology of pain, spasm, and inflammation in the 
veteran's back.  The physician explained that the veteran's 
fall wrenched his myofascial tissues, resulting in the 
formation of microscopic areas of hemorrhage.  A subsequent 
letter, directly authored by the veteran's private physician, 
includes the following conclusion: "the veteran has chronic 
lower back pain from an injury he sustained while on duty in 
the military."  While pain alone is not a disability for VA 
purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other 
grounds.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)), the combination of these two letters offers a 
diagnosis of a back or thoracic strain.  There is also 
October 2001 X-ray evidence of degenerative disc disease of 
the lumbar spine.  Thus, in additional to service medical 
evidence of a back injury, there is both medical and 
radiographic evidence of a current thoracolumbar disability.  

Turning next to the question of a link between the veteran's 
in-service back injury and his current back disability, both 
aforementioned private medical letters present opinions 
supporting the contended causal relationship.  The March 2002 
letter also contains a rationale for the nexus and there is 
no contradictory medical opinion of record.  Furthermore, as 
the in-service fall is documented in the service medical 
history, the fact that the examiner relied on a history 
provided by the veteran without viewing the claims file is 
not fatal.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  On the contrary, as the contemporaneously record 
service medical records substantiate the veteran's history, 
there is no doubt as to the basis of the medical opinions of 
record.  The evidence presents in the veteran's favor 
regarding the finding of a current disability, an in-service 
injury, and a link between the current disability and service 
injury.  As such, the elements for service connection are met 
and service connection for a back disability is warranted.  











ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a thoracolumbar spine 
disability, to include a back strain and degenerative disc 
disease is reopened.

Service connection for a thoracolumbar spine disability, to 
include a back strain and degenerative disc disease, is 
granted.      



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


